  Case 5:19-cv-00109-LGW-BWC Document 99 Filed 02/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                WAYCROSS DIVISION


 BRANTLEY COUNTY DEVELOPMENT
 PARTNERS, LLC,

                 Plaintiff,                                  CIVIL ACTION NO.: 5:19-cv-109

         v.

 BRANTLEY COUNTY, GEORGIA, et al.,

                 Defendants.


                                             ORDER

       The parties conducted their Federal Rule of Civil Procedure 26(f) conference on

December 18, 2020, and filed their Rule 26(f) report on December 21, 2020. Doc. 92. The

Court now issues this Order, in consideration of the parties’ Report and ongoing litigation.

Along with their Rule 26(f) report, pending before the Court is Defendants’ motion to dismiss,

doc. 48, and Plaintiff’s motion for a preliminary injunction, doc. 58. As a result of Defendants’

pending motion to dismiss and on motion from Defendants, the Honorable Lisa Godbey Wood

stayed all discovery deadlines and obligations in this case pending further Order from the Court.

Doc. 44. No further Order has been issued; thus, the case remains stayed.

       Though Plaintiff states it does not want the case to remain stayed and believes discovery

is appropriate, it presents no argument to the Court for lifting the stay prior to the resolution of

Defendants’ motion to dismiss. Doc. 92. Accordingly, the Court advises the parties the case will

remained stayed consistent with the Court’s July 2, 2020 Order, pending resolution of

Defendants’ motion to dismiss. Doc. 44.

       Additionally, the Court informs the parties the telephonic status conference scheduled for
  Case 5:19-cv-00109-LGW-BWC Document 99 Filed 02/23/21 Page 2 of 2




March 1, 2021, is cancelled. Dkt. entry dated Feb. 9, 2021.

       Finally, due to the potential for the rulings on Defendants’ motion to dismiss and

Plaintiff’s motion for preliminary injunction to alter the scope of this litigation, the Court

ORDERS the parties to submit a new Rule 26(f) report within 14 days of a ruling on

Defendant’s motion to dismiss.

       SO ORDERED, this 23rd day of February, 2021.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
